Citation Nr: 0429300	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  04-10 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from July 1969 to November 1971.
This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO), which denied the benefit sought on 
appeal.

The issue of whether the veteran is entitled to an 
extraschedular rating for his bilateral hearing loss is 
addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The overall competent medical evidence demonstrates that 
the veteran's service-connected bilateral hearing loss 
results in level V hearing in each ear, as evaluated under 
Table VIa; it does not more nearly approximate level VI 
hearing in each ear.


CONCLUSION OF LAW

A schedular rating in excess of 20 percent for bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.85 - 4.87, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claim after the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that 
discussions in the April 2003 rating decision on appeal and 
the March 2004 statement of the case (SOC) adequately 
informed him of the information and evidence needed to 
substantiate his claim.  A January 2003 VCAA notice letter 
and the SOC informed him of the VCAA's implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
provided to the veteran before the April 2003 rating decision 
on appeal.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
a July 2004 letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated service and post-
service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that in February and September 2003, VA 
conducted medical examinations with regard to the veteran's 
bilateral hearing loss.  The veteran has not asserted that 
his disability has increased in severity since that time.  
The Board finds that the relevant medical evidence of record, 
to include the February and September 2003 VA examination 
reports and the veteran's treatment records, contains 
sufficient detail to make a decision on this claim.  Thus, 
there is no duty to provide additional examination with 
regard to this issue.  38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

The Board further notes that during the pendency of his claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background 

The veteran maintains, in substance, that the current 
evaluation assigned for his bilateral hearing loss does not 
adequately reflect the severity of that disability. 

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

On VA audiometric testing in February 2003, the pure tone air 
conduction thresholds in the right ear at 1,000, 2,000, 3,000 
and 4,000 hertz were 55, 55, 70 and 90 decibels, 
respectively, with an average of 68 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 55, 60, 65 and 80 decibels, respectively, 
with an average of 65 decibels.  The speech recognition 
scores using the Maryland CNC test were 80 percent in the 
right ear and 84 percent in the left ear.  Such audiometric 
findings reflect level IV hearing in the right ear and level 
III hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
Under Table VIa, such findings represent level V hearing in 
each ear.  See 38 C.F.R. § 4.85, Table VIa.

The audiologist provided that the hearing evaluation was 
accomplished following a referral to the ear, nose and throat 
physician to remove debris that was up against the left 
tympanic membrane .  Normal tympanograms were accomplished 
following ear clearing bilaterally.  

On private audiometric testing in April 2003, the pure tone 
air conduction thresholds in the right ear at 1,000, 2,000, 
3,000 and 4,000 hertz were 60, 60, 80 and 95 decibels, 
respectively, with an average of 74 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 60, 75, 75 and 90 decibels, respectively, 
with an average of 75 decibels.  The word recognition score 
was 80 percent in the right ear and 72 percent in the left 
ear.  Such audiometric findings reflect level V hearing in 
the right ear and level VI hearing in the left ear.  See 38 
C.F.R. § 4.85, Table VI.  Under Table VIa, such findings 
represent level VI hearing in each ear.  See 38 C.F.R. § 
4.85, Table VIa.

In April 2003 correspondence, the veteran's supervisor stated 
that he had supervised the veteran for six of the last eight 
years.  He provided a number of examples of accommodations he 
had to make for the veteran due to his hearing loss.  He 
noted that the veteran's hearing loss affected his ability to 
interact with his peers on the work floor in certain 
circumstances.  

VA treatment reports show that in June 2003, examination of 
the veteran's left ear revealed white, wet debris in the 
canal.  This was suctioned under microscopic visualization.  
The underlying tympanic membrane was normal in appearance.  

On VA audiometric testing in September 2003, the pure tone 
air conduction thresholds in the right ear at 1,000, 2,000, 
3,000 and 4,000 hertz were 55, 55, 70 and 90 decibels, 
respectively, with an average of 68 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 55, 60, 65 and 80 decibels, respectively, 
with an average of 65 decibels.  The speech recognition 
scores using the Maryland CNC test were 84 percent in the 
right ear and 88 percent in the left ear.  Such audiometric 
findings reflect level III hearing in the right ear and level 
III hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
Under Table VIa, such findings represent level V hearing in 
each ear.  See 38 C.F.R. § 4.85, Table VIa.

The audiologist summarized that the results of the pure tone 
air and bone conduction testing were consistent with those 
obtained on the veteran's previous compensation and pension 
examination in February 2003.  The audiologist concluded that 
it was at least as likely as not that the decrease in hearing 
found in April 2003 was related to a change caused by debris 
packed against the left eardrum, which was treated in June 
2003.  Following treatment, the decrease resolved and the 
veteran was instructed to follow dry ear precautions.  
Hearing thresholds on current examination were consistent 
with those obtained in February 2003.  Thus, it was at least 
as likely as not that the decrease in hearing found in the 
private sector was related to a medically treatable problem, 
which was treated and which resolved the decrease in hearing.  

Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

On May 11, 1999, VA announced amendments to the criteria for 
evaluating disability from hearing loss. 64 Fed. Reg. 25,202-
25,210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  The 
amended criteria became effective on June 10, 1999, prior to 
the veteran's claim.  Under the new criteria, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. 64 Fed. 
Reg. 25202-25210 (codified at 38 C.F.R. § 4.86).  Further, 
when the average pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
bilateral hearing loss.  The mechanical application of the 
rating schedule to the February and September 2003 VA 
audiometric examination findings, as evaluated under Table 
VI, warrants at most a 10 percent evaluation.  38 C.F.R. 
§ 4.85, Table VII.  The mechanical application of the rating 
schedule to the February and September 2003 VA audiometric 
examination findings, as evaluated under Table VIa, i.e., 
level V hearing in each ear, warrants 20 percent evaluation.  
Id.  The Board recognizes that the April 2003 private 
audiological examination resulted in findings that arguably 
could support a 30 percent evaluation, applying Tables VI and 
VII.  The September 2003 VA examination report includes an 
opinion addressing this matter; the examiner opined that it 
was at least as likely as not that the additional hearing 
loss shown by the April 2003 report was not due to the 
veteran's underlying service-connected hearing loss, but was 
the temporary result of a medically treatable problem, which 
was treated and which resolved the decrease in hearing.  
While it is apparent that the examiner believed that the 
additional hearing loss was acute and transitory, as 
evidenced by the additional statement that the current 
(September 2003) VA examination results were consistent with 
the VA examination results of February 2003, the clinician's 
inclusion of the "at least as likely as not" language 
raises a reasonable doubt as to whether such hearing loss was 
chronic or acute.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court held that a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  However, aside 
from the fact that the rationale for the September 2003 
opinion clearly supports the view that the additional hearing 
loss was acute, even accepting this additional hearing loss 
does not support a higher rating as the overall competent 
medical evidence demonstrates that the veteran's service-
connected bilateral hearing loss does not result in more than 
level V hearing in each ear, as evaluated under Table VIa; it 
does not more nearly approximate level VI hearing in each 
ear.  As noted above, under Table VII, the findings from the 
February and September 2003 VA examination reports warrant no 
more than a 20 percent scheduler rating.  The Board finds 
that the weight of this evidence is greater that the results 
of the April 2003 examination because these two examinations 
were as complete as the evaluation in-between and the 
September 2003 examiner's comments raise a question as to 
whether all of the hearing loss shown was due to the 
underlying service-connected hearing loss disability, whereas 
the other two examinations unequivocally show findings that 
do not support a rating in excess of 20 percent.  

The Board recognizes the contentions from veteran and his 
supervisor as to the severity of the veteran's bilateral 
hearing loss.  However, the current 20 percent rating 
contemplates significant hearing loss.  Moreover, as 
laypersons, the veteran and his supervisor are not competent 
to provide opinions requiring medical knowledge, such as 
whether the degree of hearing loss satisfies certain medical 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, their own contentions do not constitute 
competent medical evidence that the veteran's service-
connected bilateral hearing loss warrants a higher schedular 
evaluation.  Such does not end the Board's inquiry as the 
question remains whether the veteran is entitled to an extra-
schedular rating for his hearing loss.  The correspondence 
from the veteran's supervisor and the issue of whether an 
extra-schedular evaluation is warranted under 38 C.F.R. § 
3.321 is addressed in the remand below. 

As the preponderance of the evidence is against the claim for 
a schedular rating in excess of 20 percent for bilateral 
hearing loss, the benefit of the doubt doctrine is not for 
application and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

A schedular rating in excess of 20 percent for bilateral 
hearing loss is denied.


                                                           
REMAND

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 377 
(1996).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
are limited to cases in which there is an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards.  

In this case, while there is no medical evidence of any 
hospitalizations in recent years for bilateral hearing loss, 
a statement submitted by the veteran's supervisor is to the 
effect that the veteran's bilateral hearing loss causes 
industrial impairment.  It is the Board's judgment that this 
case should be referred to the VA Chief Benefits Director for 
consideration of whether an extraschedular rating is 
warranted for his bilateral hearing loss under 38 C.F.R. § 
3.321(b)(1).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to the claim for an 
extraschedular rating for bilateral 
hearing loss under 38 C.F.R. § 
3.321(b)(1).  The veteran should further 
be requested to submit all evidence in 
his possession that pertains to his 
claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  Thereafter, the RO should refer the 
issue of whether an extraschedular rating 
is warranted for the veteran's service-
connected bilateral hearing loss under 
the provisions of 38 C.F.R. § 3.321(b)(1) 
) to the VA Chief Benefits Director.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC) and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



